


116 S1501 IS: Blast Pressure Exposure Study Improvement Act
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1501
IN THE SENATE OF THE UNITED STATES

May 16, 2019
Ms. Warren (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To modify the requirements for the longitudinal medical study of the Department of Defense on blast pressure exposure of members of the Armed Forces to assess the feasibility and advisability of uploading and sharing data, and for other purposes.


1.Short titleThis Act may be cited as the Blast Pressure Exposure Study Improvement Act. 2.Modification of requirements for longitudinal medical study on blast pressure exposure of members of the Armed ForcesSection 734 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1444) is amended—
(1)in subsection (b)— (A)in paragraph (2), by striking ; and and inserting a semicolon;
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:

(4)assess the feasibility and advisability of— (A)uploading the data gathered from the study into the Defense Occupational and Environmental Health Readiness System—Industrial Hygiene (DOEHRS–IH) or similar system; and
(B)allowing personnel of the Department of Defense and the Department of Veterans Affairs to have access to such system.; and (2)in subsection (c)—
(A)by redesignating paragraph (2) as paragraph (3); and (B)by inserting after paragraph (1) the following new paragraph (2):

(2)Annual status reportNot later than January 1 of each year during the period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020 and ending on the completion of the study under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a status report on the study..  